                  Case MDL No. 3002 Document 49 Filed 04/22/21 Page 1 of 1




                       BEFORE THE UNITED STATES JUDICIAL PANEL
                            ON MULTIDISTRICT LITIGATION

 IN RE: ACCELLION, INC. DATA
                                                                      MDL No. 3002
 BREACH

                                  NOTICE OF RELATED ACTION

           In accordance with Rule 7.1 (a) of the Rules of Procedure for the United States Panel on

Multidistrict Litigation, the undersigned counsel for Plaintiff hereby notifies the Panel of a related

action recently filed in United States District Court:

              •    Aaron Sharp, et al. v. Accellion, Inc., Civil No. 5:21-cv-02525 (N.D. Ca.);

           Attached hereto as Exhibit A is the Schedule of Actions.

           Attached hereto as Exhibit B is the full Docket Sheet and copy of the Complaint.

                                                 Respectfully submitted,

Dated: April 22, 2021                            /s/Kate M. Baxter-Kauf
                                                 Kate M. Baxter-Kauf
                                                 LOCKRIDGE GRINDAL NAUEN P.L.L.P.
                                                 100 Washington Avenue South, Suite 2200
                                                 Minneapolis, MN 55401
                                                 Telephone: (612) 339-6900
                                                 Facsimile: (612) 339-0981
                                                 kmbaxter-kauf@locklaw.com

                                                 Counsel for Plaintiff Aaron Sharp




558707.1
